IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31110
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALFRED D. LEWIS,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CR-30018
                         - - - - - - - - - -
                             May 16, 1996

Before KING, GARWOOD, and DENNIS, Circuit Judges.

PER CURIAM:*

      Alfred D. Lewis appeals his sentence, arguing that the

district court abused its discretion by denying his motion for a

downward departure pursuant to U.S.S.G. § 5K2.0 and that the

court erred by denying his motion for a concurrent sentence

and/or for downward departure pursuant to §§ 5G1.3(b) and (c).

Because the sentencing court's refusal to depart downward

pursuant to § 5K2.0 was not the result of a violation of the law

or a misapplication of the guidelines, this court lacks


  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
jurisdiction to review the court's refusal to depart.     See United

States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).     Section

5G1.3 is not applicable to Lewis's case because Lewis was not

subject to an undischarged term of imprisonment at the time of

sentencing.   See § 5G1.3.    Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.




                                   2